Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. Claims 6 and 28 have been cancelled.
4. No claim has been amended. 
5. Claims 1-5, 7-27 and 29-42 are re-numbered as claims 1- 40 are pending. 
            Allowable Subject Matter
6. Claims 1and 24 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 24 are allowed for reasons argued by applicant in page 14 of the Remarks, filed on December 31, 2021 and dependent claims 2-5, 7-23, 25-27 and 29-42 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Khello (US pat. No 20160261596) prior art of record teaches:  registering, at the cloud platform, with a user account at least two client devices of the user, wherein the at least two client devices comprise at least one cellular device and at least one non-Subscriber Identity Module (non-SIM) device  wherein the registering further comprises a Non-Sim device of the at least two client devices with a cellular device of the at least two client client devices; registering, at the cloud platform, each Wi-Fi access point of the plurality of Wi-Fi access points.  
The prior arts of record does not teach or suggest individually or in combination the limitation of  independent claim 1 as similarly recited in independent claim 24:  identifying, at the cloud platform, a location of the cellular device using cellular sensing and a machine learning algorithm; determining, at the cloud platform, a location of the
 non-SIM device based on the location of the cellular device; 
identifying, at the cloud platform, at least one Wi-Fi access point of the plurality of Wi-Fi access points that is closest in location to the non-SIM device; transmitting, from the cloud platform, information associated with the non-SIM  device to the at least one Wi-Fi access point identified as closest to the non-SIM device; and  at the at least one Wi-Fi access point identified as closest to the non-
             None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bot, US pat.No 20200146080, title “Method, System And Device For providing A setup of an enhanced call via a wireless local area network“ .
Gundavelli, US pat.No 20220060893, title “Delivering standalone  non-public network (SNPN) credentials from an enterprise authentication server to a user equipment over extensible authentication protocol (EAP    )“.
CHAUGULE, US pat.No 20210400466, Title “ Cloud-based cellular service management for mobile wireless devices“.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

Date: 3/01/2022  

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438